Exhibit 10.5

 

SERVICES AGREEMENT

 

by and between

 

IAC/INTERACTIVECORP

 

and

 

MATCH GROUP, INC.

 

Dated as of

 

November 24, 2015

 

--------------------------------------------------------------------------------


 

SERVICES AGREEMENT

 

This Services Agreement, dated as of November 24, 2015 (this “Services
Agreement”), is entered into by and between IAC/InterActiveCorp, a Delaware
corporation (“IAC”), and Match Group, Inc., a Delaware corporation (“Match” and,
together with IAC, the “Parties” and each a “Party”).

 

WHEREAS, IAC and Match entered into a Master Transaction Agreement, dated as of
November 24, 2015 (the “Transaction Agreement”) and other Ancillary Agreements
related to the initial public offering of Match’s common stock (the
“Transaction”);

 

WHEREAS, in connection with such Transaction, (a) Match desires to procure
certain services from IAC, and IAC is willing to provide such services, during
the term hereof, on the terms and conditions set forth in this Services
Agreement; and (b) IAC desires to procure certain services from Match, and Match
is willing to provide such services to IAC, during the term hereof, on the terms
and conditions set forth in this Services Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
provisions set forth in this Services Agreement, the Parties hereby agree as
follows:

 

ARTICLE I

 

Definitions

 

1.01.                     General.   All terms used herein and not defined
herein shall have the meanings assigned to them in the Transaction Agreement.

 

ARTICLE II

 

Agreement To Provide and Accept Services

 

2.01.                     Provision of Services.

 

(a)                                 On the terms and subject to the conditions
contained herein, IAC agrees with Match, that it shall provide, or shall cause
its Subsidiaries and Affiliates (other than Match and its Subsidiaries) and its
or their respective employees designated by IAC (such designated Subsidiaries,
Affiliates and employees, together with IAC, being herein collectively referred
to as the “IAC Service Providers”) to provide, to Match (or a member of the
Match Group designated by Match) the services (“IAC Services”) listed on the
Schedule of Services attached hereto (the “Services Schedule”) as being
performed by IAC.  Subject to Section 3.01, any decisions as to which of the IAC
Service Providers (including the decisions to use third parties) shall provide
the IAC Services shall be made by IAC in its sole discretion, except to the
extent specified in the Services Schedule.  Each IAC Service shall be provided
in exchange for the consideration set forth with respect to such IAC Service on
the Services Schedule or as IAC and Match may otherwise agree in writing.  Each
IAC Service shall be provided and accepted in accordance with the terms,
limitations and conditions set forth herein and on the Services Schedule.

 

--------------------------------------------------------------------------------


 

(b)                                 On the terms and subject to the conditions
contained herein, Match agrees with IAC that it shall provide, or shall cause
its Subsidiaries and Affiliates (other than IAC and its non-Match Group
Subsidiaries) and their respective employees designated by it (such designated
Subsidiaries, Affiliates and employees, together with Match, being herein
collectively referred to as the “Match Service Providers” and together with the
IAC Service Providers, the “Service Providers”) to provide, to IAC (or a member
of the IAC Group designated by IAC), as applicable, the services (“Match
Services”) listed on the Services Schedule as being performed by Match.  Subject
to Section 3.01, any decisions as to which of the Match Service Providers
(including the decisions to use third parties) shall provide the Match Services
shall be made by Match in its sole discretion, except to the extent specified in
the Services Schedule.  Each Match Service shall be provided in exchange for the
consideration set forth with respect to such Service on the Services Schedule or
as Match and IAC may otherwise agree in writing.  Each Match Service shall be
provided and accepted in accordance with the terms, limitations and conditions
set forth herein and on the Services Schedule.

 

(c)                                  As used in this Services Agreement, the
term “Receiving Party” shall mean the Party receiving (or the Party whose
Subsidiary is receiving) the applicable Services from a Service Provider.

 

2.02.                     Books and Records; Availability of Information.  Each
Party shall create and maintain accurate books and records in connection with
the provision of the Services performed or caused to be performed by it and,
upon reasonable notice from a Receiving Party, shall make available for
inspection and copying by such Receiving Party’s agents such books and records
to the extent relating to the Services provided to such Receiving Party
hereunder during reasonable business hours with such inspection occurring no
more than one (1) time during the term in which the Service Provider has
provided the applicable Service to the Receiving Party. Moreover, such
inspection shall be conducted by the Receiving Party or its agents in a manner
that will not unreasonably interfere with the normal business operations of the
Service Provider.  Each Receiving Party shall make available on a timely basis
to the Service Providers all information and materials reasonably requested by
such Service Providers to enable them to provide the applicable Services.  Each
Receiving Party shall provide to the Service Providers reasonable access to such
Receiving Party’s premises to the extent necessary for the purpose of providing
the applicable Services.

 

ARTICLE III

 

Services; Payment; Independent Contractors

 

3.01.                     Services To Be Provided.

 

(a)                                 Unless otherwise agreed between the
applicable Party providing Services hereunder and the Receiving Party (including
to the extent specified in the applicable entry on the Services Schedule),
(i) the Service Providers shall be required to perform the Services only in a
manner, scope, nature and quality as provided by or within IAC that is similar
in all material respects to the manner in which such Services were performed
immediately prior to the Effective Date (as defined in Section 4.01), and
(ii) the Services shall be used for substantially the same purposes and in
substantially the same manner (including as to volume, amount, level or

 

2

--------------------------------------------------------------------------------


 

frequency, as applicable) as the Services have been used immediately prior to
the Effective Date; provided, however, that the applicable entry on the Services
Schedule shall control the scope of the Service to be performed (to the extent
provided therein), unless otherwise agreed in writing.  Each Party and the
Service Providers shall act under this Services Agreement solely as an
independent contractor and not as an agent or employee of any other Party or any
of such Party’s Affiliates. As an independent contractor, all overhead and
personnel necessary to the Services required of the Service Providers hereunder
shall be the Service Provider’s sole responsibility and shall be at the Service
Provider’s sole cost and expense.  No Service Provider shall have the authority
to bind the Receiving Party by contract or otherwise.

 

(b)                                 The provision of Services by the Service
Providers shall be subject to Article V hereof.

 

3.02.                     Cooperation.  Each Receiving Party and Party providing
Services to it hereunder will use good-faith efforts to reasonably cooperate
with each other in all matters relating to the provision and receipt of
Services.  Such cooperation shall include obtaining all consents, licenses or
approvals necessary to permit each such Party to perform its obligations to such
Receiving Party hereunder; provided, however, under no circumstances shall any
Service Provider be required to make any payments to any third party in respect
of any such consents, licenses or approvals nor shall any Service Provider be
required to make any alternative arrangements in the event that any such
consents, licenses or approvals are not obtained.

 

3.03.                     Additional Services.

 

(a)                                 From time to time during the term applicable
to any Service being provided by a Service Provider, each Party may request any
of the other Parties (i) to provide additional or different services which such
other Party is not expressly obligated to provide under this Services Agreement
if such services are of the type and scope provided by such providing Party
within IAC or (ii) expand the scope of any Service (such additional or expanded
services, the “Additional Services”). The Party receiving such request shall
consider such request in good faith and shall use commercially reasonable
efforts to provide such Additional Service; provided, no Party shall be
obligated to provide any Additional Services if it does not, in its reasonable
judgment, have adequate resources to provide such Additional Services or if the
provision of such Additional Services would interfere with the operation of its
business. The Party receiving the request for Additional Services shall notify
the requesting Party within fifteen (15) days as to whether it will or will not
provide the Additional Services.

 

(b)                                 If a Party agrees to provide Additional
Services pursuant to Section 3.03(a), then a representative of each applicable
Party shall in good faith negotiate the terms of a supplement to the Services
Schedule which will describe in detail the service, project scope, term, price
and payment terms to be charged for the Additional Services.  Once agreed to in
writing, the supplement to the Services Schedule shall be deemed part of this
Services Agreement as of such date and the Additional Services shall be deemed
“Services” provided by such Service Provider to such Receiving Party hereunder,
in each case subject to the terms and conditions of this Agreement.

 

3

--------------------------------------------------------------------------------


 

3.04.                     Payments.  Except as set forth on the Services
Schedule, statements will be delivered to each applicable Receiving Party within
ten (10) business days after the end of each month, and each such statement
shall set forth a brief description of such Services, the allocation of
personnel costs related to providing such Services and the amounts charged
therefor, and, except as the applicable providing Party and Receiving Party may
agree or as set forth on the Services Schedule, such amounts shall be due and
payable by the Receiving Party within thirty (30) days after the date of such
statement.  Receiving Party shall have the right to dispute any items set forth
in an invoice and the parties agree to work in good faith to resolve any such
disputes.  In the event that the parties are not able to resolve a
dispute, IAC’s resolution of any such dispute shall be final and binding unless
such resolution is unreasonable or clearly erroneous, it being understood and
agreed that reasonableness shall be assessed without regard to whether such
resolution happens to be in IAC’s self-interest. Statements not paid within such
30-day period shall be subject to late charges, calculated at an interest rate
per annum equal to the Prime Rate plus 2% (or the maximum legal rate, whichever
is lower), and calculated for the actual number of days elapsed, accrued from
the date on which such payment was due up to the date of the actual receipt of
payment.  Payments shall be made by wire transfer to an account designated in
writing from time to time by the applicable Service Provider, or as otherwise
agreed by the Service Provider and Receiving Party.

 

3.05.                     Increases in Costs.  The Parties understand and agree
that the costs set forth on the Services Schedule are based on the actual cost
to the Service Provider of the Services provided to the Receiving Party.  If the
actual cost to the Service Provider of a Service increases, the Service Provider
may, in good faith, increase the cost for such Service with 30 days’ prior
written notice.

 

3.06.                     Disclaimer of Warranty.  EXCEPT AS EXPRESSLY SET FORTH
IN THIS SERVICES AGREEMENT, THE SERVICES TO BE PURCHASED UNDER THIS SERVICES
AGREEMENT ARE FURNISHED AS IS, WHERE IS, WITH ALL FAULTS AND WITHOUT WARRANTY OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.  In the event that the provision of any
Service for the account of a Receiving Party by a Service Provider conflicts
with such Service Provider’s provision of such Service for its own account or
the account of other Receiving Parties, priority for the provision of such
Service shall be allocated in an equitable manner on an aggregate basis, and in
a manner consistent with the Receiving Party’s level of use of such Service
prior to the Effective Date (or as described in the applicable entry on the
Services Schedule).

 

3.07.                     Taxes.

 

(a)                                 The amounts set forth on the Services
Schedule with respect to each Service do not include any sales, use, value
added, goods and services or similar taxes (collectively, and together with any
interest, penalties or additions to tax imposed with respect thereto, “Sales
Taxes”).  In addition to the amounts required to be paid as set forth on the
Services Schedule or otherwise pursuant to this Services Agreement, the
Receiving Party shall pay and be responsible for, and in the event paid to a
taxing authority by the Service Provider shall promptly reimburse the Service
Provider for, any Sales Taxes imposed with respect to the provision of Services
to the Receiving Party hereunder or any payment of fees therefor; provided, that
the Receiving Party shall not be liable for any interest, penalties or other
charges attributable to the Service

 

4

--------------------------------------------------------------------------------


 

Provider’s improper filing relating to Sales Taxes or late payment or failure to
remit Sales Taxes to the relevant taxing authority; provided, further that the
Receiving Party shall not be obligated to pay such Sales Taxes if and to the
extent that the Receiving Party has provided the Service Provider with any valid
exemption certificates or other applicable valid documentation that would
eliminate or reduce such Sales Taxes.

 

(b)                                 The Parties acknowledge that the Service
Provider and the Receiving Party shall each pay and be responsible for their own
personal property taxes and taxes based on their own income, receipts, capital,
profits or assets.

 

(c)                                  Payments for Services or any other amounts
payable under this Services Agreement shall be made without any deduction or
withholding in respect of taxes except to the extent such deduction or
withholding is required under applicable Law.  To the extent such deduction or
withholding is so required with respect to the making of any payment hereunder,
the person making such payment shall deduct or withhold amounts so required to
be deducted or withheld, and shall promptly remit any such deducted or withheld
amounts to the appropriate taxing authority and such deducted or withheld
amounts shall be treated for all purposes of this Services Agreement as having
been paid to or on behalf of the payee.

 

3.08.                     Use of Services.  Each party, in its capacity as a
Receiving Party agrees with each applicable providing Party that it shall not,
and shall cause its Affiliates not to, resell any Services to any person
whatsoever or permit the use of the Services by any person other than in
connection with the conduct of such Receiving Party’s operations as conducted
immediately prior to the Effective Date.

 

ARTICLE IV

 

Term of Services

 

4.01.                     Term.  Subject to Section 4.03, the provision of
Services hereunder shall commence as of the Effective Time (the time of
commencement of the provision of such Services being referred to as the
“Effective Date”) and continue for one year thereafter; provided, that this
Agreement shall be automatically renewed for additional one year periods (each,
an “Extension Term”) for so long as IAC holds a majority of the combined voting
power of all Match Voting Stock unless all of the Services provide hereunder
have been terminated in accordance with this Section 4.01.  Notwithstanding the
foregoing, subject to the applicable entry on the Services Schedule, any Service
may be cancelled or reduced in amount or any portion thereof by the Receiving
Party or, in any Extension Term, by the Service Provider, in each case upon
ninety (90) days written notice thereof or, if the Service Provider gives notice
of an increase the cost for such Service pursuant to Section 3.05, thirty (30)
days written notice (or, in either case, such other notice period if one is set
forth for such Service in the applicable entry on the Services Schedule).  The
foregoing notwithstanding and subject to Section 7.01, (i) a Service Provider
may immediately terminate any individual Service provided to a Receiving Party
in the event that the Receiving Party fails to make payments for such Service
under Section 3.02 and has not cured such failure within thirty (30) days of
written notice of such failure from the applicable Service Provider, and
(ii) upon ninety (90) days written notice, the Service Provider

 

5

--------------------------------------------------------------------------------


 

may terminate any Service provided to a Receiving Party at such time as the
Service Provider no longer provides the same Service to itself for its own
account.

 

4.02.                     Extension of Services.  In the event a Receiving Party
requests an extension of the term applicable to the provision of Services, such
request shall be considered in good faith by the applicable Service Provider.
Any terms, conditions or costs or fees to be paid by the Receiving Party for
Services provided during an extended term will be on terms mutually acceptable
to such Service Provider and Receiving Party.  For the avoidance of doubt, under
no circumstances shall a Service Provider be required to extend the term of
provision of any Service if (i) the Service Provider does not, in its reasonable
judgment, have adequate resources to continue providing such Services, (ii) the
extension of the term would interfere with the operation of the Service
Provider’s business or (iii) the extension would require capital expenditure on
the part of the Service Provider or otherwise require the Service Provider to
renew or extend any Contract with any third party.

 

4.03.                     Distribution.  In the event that IAC distributes its
interest in Match to IAC’s shareholders, whether by dividend, recapitalization
or other extraordinary transaction (a “Distribution”), then, nothwithstanding
anything to the contrary herein, the provision of Services hereunder shall
continue from the effective date of the Distribution until the first anniversary
thereof, unless such Service is earlier terminated in accordance with
Section 4.01.   Each Party agrees with each other Party providing Services to it
hereunder to use its reasonable efforts following a Distribution to reduce or
eliminate its dependency on such Services as soon as is reasonably practicable;
provided that a breach of this sentence shall not affect a Service Provider’s
obligation to provide any Service through the term applicable to such Service.

 

ARTICLE V

 

Force Majeure

 

5.01.                     The Service Providers shall not be liable for any
expense, loss or damage whatsoever arising out of any interruption of Service or
delay or failure to perform under this Services Agreement that is due to acts of
God, acts of a public enemy, acts of terrorism, acts of a nation or any state,
territory, province or other political division thereof, changes in applicable
law, fires, hurricanes, floods, epidemics, riots, theft, quarantine
restrictions, freight embargoes or other similar causes beyond the reasonable
control of the Service Providers.  In any such event, the applicable Service
Provider’s obligations hereunder shall be postponed for such time as its
performance is suspended or delayed on account thereof.  Each Service Provider
will promptly notify the recipient of the Service, either orally or in writing,
upon learning of the occurrence of such event of force majeure.  Upon the
cessation of the force majeure event, such Service Provider will use
commercially reasonable efforts to resume, or to cause any other relevant
Service Provider to resume, its performance with the least practicable delay
(provided that, at the election of the applicable Receiving Party, the
applicable term for such suspended Service shall be extended by the length of
the force majeure event).

 

6

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Liabilities

 

6.01.                     Consequential and Other Damages.  None of the Service
Providers shall be liable to any Receiving Party with respect to this Services
Agreement, whether in contract, tort (including negligence and strict liability)
or otherwise, for any special, indirect, incidental or consequential damages
whatsoever (except, in each case, to the extent any amount is paid to third
parties by such Receiving Party or its Affiliates) which in any way arise out
of, relate to or are a consequence of, the performance or nonperformance by it
hereunder or the provision of, or failure to provide, any Service hereunder,
including with respect to loss of profits, business interruptions or claims of
customers.

 

6.02.                     Limitation of Liability.  Subject to Section 6.03
hereof, the liability of any Service Provider with respect to this Services
Agreement to any Receiving Party or in respect of any Services provided to such
Receiving Party or any act or failure to act in connection herewith (including,
but not limited to, the performance or breach hereof), or from the sale,
delivery, provision or use of any Service provided under or covered by this
Services Agreement, whether in contract, tort (including negligence and strict
liability) or otherwise, shall be limited to actions or omissions resulting from
intentional breach of this Services Agreement or gross negligence, and, in any
event, such liability shall not exceed the fees previously paid to such Service
Provider by such Receiving Party during the term of the applicable Service
giving rise thereto.

 

6.03.                     Obligation to Re-perform.  In the event of any breach
of this Services Agreement by any Service Provider resulting from any error or
defect in the performance of any Service (which breach such Service Provider can
reasonably be expected to cure by re-performance in a commercially reasonable
manner), the Service Provider shall use its reasonable commercial efforts to
correct in all material respects such error, defect or breach or re-perform in
all material respects such Service upon receipt of the written request of the
applicable Receiving Party.

 

6.04.                     Indemnity.  Except as otherwise provided in this
Service Agreement (including the limitation of liability provisions in this
Article VI), each Party shall indemnify, defend and hold harmless each other
Party from and against any Liability arising out of the intentional breach
hereunder or gross negligence of the Indemnifying Party or its Affiliates,
employees, agents, or contractors (including with respect to the performance or
nonperformance of any Service hereunder). The procedures set forth in Sections
6.04 and 6.05 of the Transaction Agreement shall apply to any claim for
indemnification hereunder.

 

ARTICLE VII

 

Effectiveness; Certain Deemed References; Termination

 

7.01.                     Termination.  Notwithstanding anything herein to the
contrary, with respect to the Parties, the rights and obligations of each such
Party in respect of such other Party under this Services Agreement shall
terminate, and the obligation of the applicable Service Provider to provide or
cause to be provided any applicable Service shall cease, on the earliest to
occur of (i) the last date indicated for the termination of any Service provided
by one such Party to the other such Party on the Services Schedule, as the case
may be, (ii) the date on which the provision of all Services by either such
Party to the other such Party has been cancelled pursuant to Article IV hereof
or (iii) the date on which this Services Agreement, to the extent of the rights
and obligations of such pair of Parties to each other, is terminated by either
such

 

7

--------------------------------------------------------------------------------


 

Party, as the case may be, in accordance with the terms of Section 7.02 hereof;
provided that, in each case, no such termination shall relieve any Party of any
liability for any breach of any provision of this Services Agreement prior to
the date of such termination.

 

7.02.                     Breach of Services Agreement; Dispute Resolution. 
Subject to Article VI hereof, and without limiting a Party’s obligations under
Section 4.01, if a Party shall cause or suffer to exist any material breach of
any of its obligations to any other Party (the “Nonbreaching Party”) under this
Services Agreement, including any failure to make a payment within thirty (30)
days after receipt of the statement describing the Services provided for
pursuant to Section 3.04 with respect to more than one Service provided
hereunder, and such breaching Party does not cure such default in all material
respects within thirty (30) days after receiving written notice thereof from the
Nonbreaching Party, the Nonbreaching Party shall have the right to terminate
this Services Agreement to the extent of the rights and obligations of such
Nonbreaching Party and breaching Party to each other hereunder immediately
thereafter. In the event a dispute arises between two or more Parties regarding
the terms of this Services Agreement, such dispute shall be governed by
Article 8 of the Transaction Agreement.

 

7.03.                     Sums Due.  In addition to any other payments required
pursuant to this Services Agreement, in the event of a termination of this
Services Agreement with respect to the rights and obligations of a Service
Provider and a Receiving Party to each other, such Service Provider shall be
entitled to the immediate payment of, and such Receiving Party shall within
three (3) business days, pay to such Service Provider, all accrued amounts for
Services, Sales Taxes and other amounts due from such Receiving Party to such
Service Provider under this Services Agreement as of the date of termination.

 

7.04.                     Effect of Termination.  Section 2.02 hereof and
Articles V, VI, VII and VIII hereof shall survive any termination or partial
termination of this Services Agreement.

 

ARTICLE VIII

 

Miscellaneous

 

8.01.                     Incorporation of Transaction Agreement Provisions. 
The provisions of Articles 7 and 10 of the Transaction Agreement are hereby
incorporated herein by reference, and unless otherwise expressly specified
herein, such provisions shall apply as if fully set forth herein.

 

8.02.                     Ownership of Work Product.  Subject to the Transaction
Agreement, (i) each Service Provider acknowledges and agrees that it will
acquire no right, title or interest (including any license rights or rights of
use) to any work product resulting from the provision of Services hereunder for
the Receiving Party’s exclusive use and such work product shall remain the
exclusive property of the Receiving Party and (ii) each Receiving Party
acknowledges and agrees that it will acquire no right, title or interest (other
than a non-exclusive, worldwide right of use) to any work product resulting from
the provision of Services hereunder that is not for the Receiving Party’s
exclusive use and such work product shall remain the exclusive property, subject
to license, of the Service Provider.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Services Agreement to be
executed by their duly authorized representatives.

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

 

 

 

 

By:

 

/s/ Gregg Winiarski

 

 

Name:

Gregg Winiarski

 

 

Title:

Executive Vice President, General Counsel

 

 

 

MATCH GROUP, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Joanne Hawkins

 

 

Name:

Joanne Hawkins

 

 

Title:

Vice President and Assistant Secretary

 

Services Schedule – 1

 

--------------------------------------------------------------------------------

 